Title: William Lee to Thomas Jefferson, 20 December 1814
From: Lee, William
To: Jefferson, Thomas


          Respected & very dear Sir  Bordeaux Decr 20 1814
          I take the liberty to send you a copy of a work which I have published here with a view to enlighten the people of France on the motives of our War and to help our good cause. I beg you will read it with indulgence particularly that part relating to the Bourbons which the authorities here insisted on my inserting before they would permit me to print it. It is very imperfect for want of documents but I trust you will pardon its faults and consider it as a mite in support of an administration which has contributed so much to the honor & Glory of our dear Country
          It would give me great pleasure to be useful to you here—I have not forgotten how much I owe to the confidence you honord me with and regret I have never had it in my power to prove to you my sincere gratitude—I have named a darling son after you who is now seven years old and promises well
          With high respect & venerration I am my very dear Sir Your obliged & obedient ServantWm Lee
        